DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 02/24/2021, in which claims 1 - 19, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A system, comprising: a first conveyor; a second conveyor separated from the first conveyor by a gap; a transparent plate positioned in the gap and coupled to at least one of the first conveyor and the second conveyor; a support ring positioned at least in part in the gap and coupled to at least one of the first conveyor and the second conveyor, the support ring aligned with the transparent plate and extending around the transparent plate, the support ring structured to rotate around the transparent plate; an opening through the support ring, the transparent plate extending through the opening; at least one imaging device coupled to the support ring; a first light source coupled to the support ring; and a control unit in electronic communication with the support ring and the at least one imaging device, wherein during operation, the support ring rotates between at least a first position and a second position and the first light source emits light directed towards an object on the transparent plate in the first position and the second position and the control unit receives imaging data from the at least one imaging device, the control unit constructing a 3D model of a second portion of the object contained within a first portion of the object.



Examiner however agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above, and on the amendments made to the claims.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487